DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 15 are objected to because of the following informalities:
(claim 8, line 2) “wherein first and the second polymer” should be changed to either “wherein the first and second polymers”, or “wherein the first polymer and the second polymer”.
(claim 15, line 1) “The spherical or annular blowout preventer” should be changed to “A spherical or annular blowout preventer”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-13 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 10-13 and 17-19 are rejected for being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huff et al. (US 8,176,933).
As concerns claim 1, Huff shows a sealing element (505) for a blowout preventer (Fig. 5) comprising: a sealing interface region (509), and a second region (507), wherein said sealing interface region is formed of a first polymer and said second region is formed of a second polymer (col 6, ln 7 – col 7, ln 5), the first and second polymers having different Shore A hardnesses as measured by ASTM D2240-15 test method for measuring durometer hardness (col 6, ln 7 – col 7, ln 5).
As concerns claim 3, Huff shows wherein the first polymer has a yield recovery of 75 % to 99 % (col 6, ln 7 – col 7, ln 5).
As concerns claim 14, Huff shows one or more metal inserts (109).
As concerns claim 15, Huff shows an annular blowout preventer (Fig. 5) including a body (102), a piston (117) disposed within the body, and a sealing element (505) according to claim 1 disposed adjacent to the piston (col 6, ln 7 – col 7, ln 5).

Claims 1-3, 8 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zonoz et al. (US 2018/0258728).
As concerns claim 1, Zonoz shows a sealing element (62, 66) for a blowout preventer (42) comprising: a sealing interface region (62), and a second region (66), wherein said sealing interface region is formed of a first polymer and said second region is formed of a second polymer (paragraph 0020), the first and second polymers having different Shore A hardnesses as measured by ASTM D2240-15 test method for measuring durometer hardness (paragraph 0020).
As concerns claim 2, Zonoz shows wherein the first polymer has a Shore A hardness of 60 to 95 Shore A and the second polymer has a Shore A hardness higher than the first polymer (paragraph 0020).
As concerns claim 3, Zonoz shows wherein the first polymer has a yield recovery of 75 % to 99 % (paragraph 0020).
As concerns claim 8, Zonoz shows wherein the first and second polymers comprise polyurethane (paragraph 0020).
As concerns claim 14, Zonoz shows one or more metal inserts (61).
As concerns claim 15, Zonoz shows an annular blowout preventer (42) including a body (54), a piston (60) disposed within the body, and a sealing element (62, 66) according to claim 1 disposed adjacent to the piston (paragraph 0020).
As concerns claim 16, Zonoz shows wherein the first polymer has a Shore A hardness of 60 to 95 Shore A and the second polymer has a Shore A hardness at least 5 shore A points higher than the first polymer (paragraph 0020).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 8-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. alone.
As concerns claim 4, Huff shows wherein the sealing element comprises an upper portion (507) and a lower portion (509), wherein the upper portion of the sealing element is formed from a lower shore A polymer and the lower portion of the sealing element is formed from a higher shore A polymer (col 6, ln 7 – col 7, ln 5).  Huff discloses the claimed invention except for wherein the upper portion of the sealing element is formed from a 60 to <90 shore A polymer and the lower portion of the sealing element is formed from a 90 to 98 shore A polymer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges for the shore A hardness limitations disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Refer to MPEP § 2144.05.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the upper portion of the sealing element from a 60 to <90 shore A polymer and the lower portion of the sealing element from a 90 to 98 shore A polymer for the expected benefit of providing the lower portion of the sealing element with a higher durometer than the upper portion of the sealing element in order to accommodate the higher strain and resist permanent indentation experienced during operation.  Thus, one of ordinary skill in the art would have recognized that forming the upper portion of the sealing element from a 60 to <90 shore A polymer and the lower portion of the sealing element from a 90 to 98 shore A polymer would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Huff to obtain the invention as specified in the claim.
As concerns claims 2, 5 and 16, Huff discloses the claimed invention except for wherein the upper portion of the sealing element is formed from a 90 to 98 shore A polymer and the lower portion of the sealing element is formed from a 60 to <90 shore A polymer.  It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the upper portion of the sealing element from a 90 to 98 shore A polymer and the lower portion of the sealing element from a 60 to <90 shore A polymer for the expected benefit of providing the upper portion of the sealing element with a higher durometer than the lower portion of the sealing element in order to accommodate the higher strain and resist permanent indentation experienced during operation.  Thus, one of ordinary skill in the art would have recognized that forming the upper portion of the sealing element from a 90 to 98 shore A polymer and the lower portion of the sealing element from a 60 to <90 shore A polymer would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Huff to obtain the invention as specified in the claim.
As concerns claims 8-13 and 17-19, Huff discloses the claimed invention except for wherein the first and second polymers comprise polyurethane, wherein the polyurethane is the reaction product of a polyurethane prepolymer, a curative and optionally additives, wherein the polyurethane prepolymer is the reaction product of a polyisocyanate and a polyol, wherein the polyisocyanate is selected from the group consisting of toluene diisocyanate, methylene diphenyl diisocyanate and para-phenylene diisocyanate, wherein the polyurethane prepolymer comprises less than 1 wt% free polyisocyanate monomer, wherein the curative is selected from the group consisting of MOCA (4,4'-Methylene-bis(2-chloroaniline)), MDA (4,4’-Methylene dianiline), butanediol (BD) and polycarbonate polyol (A3901), wherein the polyisocyanate is toluene diisocyanate, wherein the polyurethane prepolymer comprises less than 0.5 wt% free polyisocyanate monomer, and wherein the polyurethane prepolymer comprises less than 0.1 wt% free polyisocyanate monomer.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized polyurethane for the first and second polymers for the expected benefit of providing a known and effective elastomeric compound for forming a sealing element in an annular blowout preventer.  Thus, one of ordinary skill in the art would have recognized that using polyurethane for the first and second polymers would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Huff to obtain the invention as specified in the claim.

Claims 6, 7, 9-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zonoz et al. alone.
As concerns claims 6 and 7, Zonoz shows wherein the sealing element comprises an inner circumferential portion (62) and an outer circumferential portion (66).  Zonoz discloses the claimed invention except for wherein the inner circumferential portion of the sealing element is formed from a 60 to <90 shore A polymer and the outer circumferential portion of the sealing element is formed from a 90 to 98 shore A polymer, or wherein the inner circumferential portion of the sealing element is formed from a 90 to 98 shore A polymer and the outer circumferential portion of the sealing element is formed from a 60 to <90 shore A polymer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges for the shore A hardness limitations disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Refer to MPEP § 2144.05.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the inner circumferential portion of the sealing element from a 60 to <90 shore A polymer and the outer circumferential portion of the sealing element from a 90 to 98 shore A polymer, or the inner circumferential portion of the sealing element is formed from a 90 to 98 shore A polymer and the outer circumferential portion of the sealing element is formed from a 60 to <90 shore A polymer for the expected benefit of providing the inner circumferential portion of the sealing element with a higher durometer than the outer circumferential portion of the sealing element in order to accommodate the higher strain and resist permanent indentation experienced during operation.  Thus, one of ordinary skill in the art would have recognized that forming the inner circumferential portion of the sealing element from a 60 to <90 shore A polymer and the outer circumferential portion of the sealing element from a 90 to 98 shore A polymer, or the inner circumferential portion of the sealing element is formed from a 90 to 98 shore A polymer and the outer circumferential portion of the sealing element is formed from a 60 to <90 shore A polymer would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Zonoz to obtain the invention as specified in the claim.
As concerns claims 9-13 and 17-19, Zonoz discloses the claimed invention except for wherein the polyurethane is the reaction product of a polyurethane prepolymer, a curative and optionally additives, wherein the polyurethane prepolymer is the reaction product of a polyisocyanate and a polyol, wherein the polyisocyanate is selected from the group consisting of toluene diisocyanate, methylene diphenyl diisocyanate and para-phenylene diisocyanate, wherein the polyurethane prepolymer comprises less than 1 wt% free polyisocyanate monomer, wherein the curative is selected from the group consisting of MOCA (4,4'-Methylene-bis(2-chloroaniline)), MDA (4,4’-Methylene dianiline), butanediol (BD) and polycarbonate polyol (A3901), wherein the polyisocyanate is toluene diisocyanate, wherein the polyurethane prepolymer comprises less than 0.5 wt% free polyisocyanate monomer, and wherein the polyurethane prepolymer comprises less than 0.1 wt% free polyisocyanate monomer.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized known types of polyurethane for the first and second polymers for the expected benefit of providing an effective elastomeric compound for forming a sealing element in an annular blowout preventer.  Thus, one of ordinary skill in the art would have recognized that using known types of polyurethane for the first and second polymers would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Zonoz to obtain the invention as specified in the claim.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zonoz et al. (US 2018/0023361), Averill et al. (US 2016/0201422), Li et al. (US 2012/0118559), Marshall et al. (EP 1061231), and Gozalo et al. (US 2018/0118925).
As concerns claims 1-19, see written opinion of the international searching authority for full explanation of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679